 In the Matter of FILTROL CORPORATION, EI\IrLOYERandINTERNATIONALCHEMICAL WORKERS UNION, LOCAL 253, AFL, PETITIONERCase No. 15-R-1730.-Decided October 11,19/.6Messrs. Robert BurinsandDonald W. Adamns,of Jackson,Miss., forthe Employer.Cllr.Arvil Inge,of Houston, Tex., for the Petitioner.Mr. David C. Buchalter,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Jackson,Mississippi, on July 31, 1946, before T. Lowry Whittaker, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National LaborRelationsBoard makes the following::FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe Filtrol Corporation, a Delaware corporation, operates plants invarious parts of the United States, including a plant at Jackson Mis-sissippi, which is solely involved in this proceeding.The Employerengages at this plant in the manufacture of a special type of powderand pellet filter known as filtrol.During the last calendar year theEmployer purchased for use at its Jackson plant, raw materials valuedin excess of $300,000,of which approximately 50 percent was shippedfrom points outside the State of Mississippi.During the same periodthe Employer manufactured at its Jackson plant finished products ex-ceeding $500,000, in value, of which approximately90 percent wasshipped to points outside the State of Mississippi.The Employer admits and we find that it is engaged in commercewithin themeaning ofthe National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusiverepresentative of its laboratory employees until the Petitioner hasbeen certified by the Board in an appropriate unit.71 N L R.B., No 44.325 326DECISIONSOF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit of all laboratory employees of the Em-ployer, excluding chemist Tom Goodwin, technician D. S. Adams, thesecretary, process engineer, chief chemist and laboratory manager.'The Employer agrees generally with the proposed unit except that itwould also include the chemist and the technician sought to be ex-clucled.Chemist Tom Goodwin:The Petitioner would exclude this employeeon the asserted ground that he has certain supervisory duties and isperforming a different type of work from that performed by the othertesters and chemists included in the unit.The record discloses thatGoodwin carries on research and special plant studies designed to im-prove the processing of materials, and works on other research prob-lems.In the course of his work he conducts laboratory tests andcorrelates laboratory and research data.There is no material differ-ence between the nature of the work performed by Goodwin and thatperformed by the other chemists in the laboratory. In addition, lab-oratory employees, including Goodwin, are under the same directsupervision of the laboratory manager, work in the same buildingand enjoy the same hours of employment and privileges.WhileGoodwin's salary is higher than that of the other chemists, the dif-ferential is attributable to his greater length of service with the Em-ployer.It further appears that he has no authority to hire, dis-charge, or promote, to take disciplinary action against others, togrant wage increases or to effectively recommend such action.' Inview of the foregoing we shall include him in the unit hereinafterfound appropriate.Technician D. S. Adams:The Petitioner objects to his inclusionin the unit on the ground that he is an assistant to Tom Goodwin anddoes a different type of work from that performed by the otherlaboratory employees.Adams exercises no supervisory functions, isunder the supervision of the laboratory manager, uses the same equip-ment and works in the same building and enjoys the same hours ofemployment and privileges as the other laboratory employees included1Petitionei amended its unit request as above at the hearingThe Petitioner is currently the contractual bargaining representative of the Employer'sproduction in(] maintenance employees2early in the spring of this sear Goodwin performed supervisory duties for a 3-week period,we find it unnecessary to evaluate the testimony since it is clear that Goodwin has notperformed any supervisory functions since that time and that his present employment isnon-supervisory FILTROL CORPORATION327in the unit.He not only assists Goodwin, as Petitioner contends, butassists others in the laboratory as the work requires. In this con-nection it appears that the laboratory operates as a unit and the labora-tory employees cooperate by assisting one another in the variousproblems in the laboratory regardless of their classification.Althoughthe Petitioner attaches some significance to the fact that Adams wasoriginally hired as a technician and not as a control tester, the lowesttechnical position in the laboratory, this does not appear to be anunusual practice and affords no basis for distinguishing Adams fromthe other laboratory employees agreed to be included in the unit.Weshall include technician D. S. Adams in the unit hereinafter foundappropriate.3We find that all laboratory employees of the Filtrol Corporationat its plant in Jackson, Mississippi, including chemist Tom Goodwinand technician D. S. Adams, but excluding the secretary, processengineer, chief chemist, and laboratory manager, and all or any othersupervisory employees with -authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Filtrol Corporation, Jackson,Mississippi, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the RegionalDirector for the Fifteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Sections 203.55and 203.56, of National Labor Relations Board Rules and Regula-tions-Series 4, among the employees in the unit found appropriatein Section ITT, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not theydesire to be represented by International Chemical Workers Union,Local 253, AFL, for the purposes of collective bargaining.9 .Adams is the son of the plant superintendentHowever, we consider this fact in andof itself insufficient to warrant his exclusion from the unit